        Case 1:21-cv-01973-PGG-KHP Document 13 Filed 06/15/21 Page 1 of 1

THE WEITZ LAW FIRM, P.A.
                                                                              Bank of America Building
                                                                         18305 Biscayne Blvd., Suite 214
                                                                                Aventura, Florida 33160
                              06/15/2021             APPLICATION GRANTED. The telephonic Initial Case
                                                     Management Conference scheduled for Monday, June 21,
                                                     2021 at 10:00 a.m. is hereby rescheduled to Wednesday,
June 14, 2021                                        July 28, 2021 at 12:30 p.m. Counsel for the parties are
                                                     directed to call Judge Parker's court conference line at the
VIA CM/ECF                                           scheduled time. Please dial (866) 434-5269, Access code:
Honorable Magistrate Judge Katharine H. Parker       4858267. The Plaintiff is directed to serve a copy of this
United States District Court                         endorsement on the Defendants.
Southern District of New York
500 Pearl Street - Courtroom 17D
New York, NY 10007
                                                                                                           06/15/2021
       Re:      Velasquez v. 85 Pearl Street Venture Ltd., d/b/a Stone Street Tavern, et al.
                Case 1:21-cv-01973-PGG-KHP

Dear Judge Parker:

        The undersigned represents the Plaintiff in the above-captioned case matter. The Initial
Pretrial Conference in this matter is currently scheduled for June 21, 2021, at 10:00 a.m., in your
Honor's Courtroom. However, Defendants have not yet appeared in this matter, having been properly
served through the Secretary of State [D.E. 10 & D.E. 11]. In order to allow the parties adequate time
to engage in early settlement discussions, while affording additional time for the defendants to appear,
a 30-day adjournment of the Conference is hereby respectfully requested to a date most convenient to
this Honorable Court.

       Thank you for your consideration of this first adjournment request.

                                              Sincerely,

                                              By: /S/ B. Bradley Weitz           .
                                                 B. Bradley Weitz, Esq. (BW9365)
                                                 THE WEITZ LAW FIRM, P.A.
                                                 Attorney for Plaintiff
                                                 Bank of America Building
                                                 18305 Biscayne Blvd., Suite 214
                                                 Aventura, Florida 33160
                                                 Telephone: (305) 949-7777
                                                 Facsimile: (305) 704-3877
                                                 Email: bbw@weitzfirm.com
